Citation Nr: 0412241	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  The veteran and his 
representative appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in October 2003.  

In a May 2000 claim, the veteran claimed service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  Service connection for PTSD and for a 
psychosis were previously denied.  Although the RO 
adjudicated the issue of whether new and material evidence 
was submitted to reopen a claim of service connection for 
PTSD in November 2001, the RO has not adjudicated the issue 
of whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychosis.  
Additionally, the August 2003 statement of the veteran 
reflects his intent to reopen his claim for residuals of an 
injury to the left leg, to include the left knee.  These 
issues are referred to the RO.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In a January 2002 statement, the veteran's former 
representative raised the issue of service connection for a 
urinary disorder as secondary to the service-connected 
diabetes mellitus.  Additionally, at his hearing, the veteran 
expressed intent to reopen his claims for service connection 
for hypertension and peripheral neuropathy as secondary to 
his diabetes mellitus.  The Board finds that these service 
connection issues are inextricably intertwined with the issue 
of an increased rating for diabetes mellitus.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of that issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.

In an April 2003 statement, the representative asserted that 
the veteran could only work two hours at a time five days a 
week.  As marginal employment is not substantially gainful 
employment, the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) has been raised.  In VAOGCPREC 6-
96 (August 16, 1996), VA General Counsel stated that in such 
instances where the appealed issue concerns entitlement to an 
increased rating for a service-connected disability, the 
Board would have jurisdiction to address as a component of 
the increased rating claim, the question of entitlement to a 
TDIU provided the claim is based solely upon the disability 
or disabilities which are the subject of the increased rating 
claim.  

At his hearing, the veteran testified that was currently 
being treated at the VA Medical Centers (VAMC) in 
Brecksville, Ohio and Wade Park.  In fact, the veteran 
testified that he was on inpatient status since October 2003.  
However, recent records from that medical center are not of 
record.  He also testified that he was receiving Social 
Security disability benefits.  VA's duty to assist the 
veteran includes obtaining medical records and thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. § 3.159(c) 
(2003).

VA has a duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with 
adequate information with regard to the issue of TDIU as to 
VA's obligations as defined by the United States Court of 
Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  The VBA AMC should ask the veteran to 
identify any medical treatment for 
hypertension, peripheral neuropathy and 
urinary symptomatology from 1989 to the 
present.  The VBA AMC should obtain all 
records from the VAMC in Cleveland, Ohio, 
for the periods from March 1993 to 1998, 
from July 2000 to May 2001 and from 
February 2003 to the present.  The VBA 
AMC should obtain all records from the 
VAMC in Brecksville, Ohio, for the 
periods from March 1993 to 1998, from 
July 2000 to May 2001 and from February 
2003 to the present.  The VBA AMC should 
obtain any other identified records and 
associate all records with the claims 
folder.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

3.  The VBA AMC should obtain copies of 
all medical and other records considered 
by the Social Security Administration 
(SSA) for all claims for Social Security 
disability benefits filed by the veteran, 
along with copies of all SSA decisions.  
If any request for SSA records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

4.  After the completion of numbers 1, 2, 
and 3 above, schedule the veteran for a 
VA examination to determine the nature 
and extent of the service-connected 
diabetes mellitus.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested 
to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.  The examiner should evaluate 
and report on the veteran's current 
diabetes mellitus in terms of the 
diagnostic criteria of Diagnostic Code 
7913.  In particular, the examiner should 
comment on whether the veteran has 
restrictions of his activities and diet 
necessitated by diabetes mellitus.  The 
examiner should also comment whether the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions, and, if so, the 
examiner should comment whether such 
episodes require hospitalizations or 
visits to a diabetic care providers and 
comment on the frequencies of such 
hospitalizations and visits.  The 
examiner should comment on whether there 
is a progressive loss of weight and 
strength.  The examiner should note 
whether the veteran has any urinary 
disorders, hypertension, and peripheral 
neuropathy as a complication of diabetes 
mellitus and if so, describe the nature 
and severity of any such disorders.  
Additionally, the examiner should provide 
an opinion, which specifically answers 
the following question: Does the 
veteran's service-connected diabetes 
mellitus prevent the veteran from 
obtaining and maintaining gainful 
employment?  
The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

5.  The RO should adjudicate the issues 
of service connection for urinary 
disorder as secondary to the service-
connected Type II diabetes mellitus and 
whether new and material evidence has 
been submitted to reopen claims of 
service connection for peripheral 
neuropathy and hypertension.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increased evaluation for diabetes 
mellitus to include the issue of TDIU.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should also address 
whether the veteran's claim for an 
increased rating for diabetes mellitus 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




